Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s Amendment, filed July 19, 2022, has been fully considered and entered.  Accordingly, Claims 1, 3-9, and 11-17 are pending in this application.  Claims 1, 9, and 17 are independent claims and have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 9, 11, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (PG Pub. No. 2021/0034625 A1), and further in view of Cole (US Patent No. 9,183,254 B1).
Regarding Claim 1, Shah discloses a method of query optimization, the method comprising:
obtaining a plurality of query tasks to be optimized; each query task including at least one subtask, and when the same query task includes at least two subtasks, a query dependency relationship existing between the at least two subtasks (see Shah, paragraph [0052], where systems and techniques may provide query modularity and query optimizations by using a chain of query transformers that may optimize the query early in the query transformation process; see also paragraph [0076], where a query can be part of a complex query graph (e.g., it could be operating on the results of other queries saved as views which themselves can depend on other queries)).
Shah does not disclose:
combining the plurality of query tasks to obtain a combined task according to the query dependence relationship to obtain a combined task; and
merging at least two subtasks in different query tasks of the plurality of query tasks based on the combined task to obtain a first merged subtask, the first merged subtask being executed to obtain query results of the at least two subtasks in the different query tasks, wherein the merging at least two subtasks in the different query tasks to obtain the first merged subtask includes: determining a non-dependent subtask in each query task of the plurality of query tasks based on the query dependence relationship to form a first task set of the combined task and merging at least two non-dependent subtasks in the first task set to obtain the first merged subtask.
The combination of Shah and Cole discloses:
combining the plurality of query tasks to obtain a combined task according to the query dependence relationship to obtain a combined task (see Cole, column 1, lines 48-56, where the database query comprises an inner subquery nested within an outer subquery; the inner query specifies an inner aggregate function and the outer query specifies an outer aggregate function; the database system determines whether the result of the inner subquery is provided as input to the outer subquery; if the result of the inner subquery is provided as input to the outer subquery, the database system determines that the inner query and the outer query can be composed); and
merging at least two subtasks in different query tasks of the plurality of query tasks based on the combined task to obtain a first merged subtask, the first merged subtask being executed to obtain query results of the at least two subtasks in the different query tasks, wherein the merging at least two subtasks in the different query tasks to obtain the first merged subtask includes determining a non-dependent subtask that can be executed without depending on another subtask (see Shah, paragraph [0348], where some implementations, a join structure that makes the groups present in the final result independent of the groups present in the two or more queries to be merged 3950 is preferred. For example, if a subquery is on the right side of a left-outer join, then it cannot affect the groups included in the final result. Similarly, if a subquery is on the left side of a right-outer join, then it cannot affect the groups included in the final result. Thus, when the two or more subqueries are respectively on an opposite side (e.g., the left side of a right-outer join or the right side of a left-outer join) of a left-outer join or a right-outer join in the query graph, the merging 3950 of the two or more subqueries will not affect the groups included in the final result. If one of the two or more subqueries is not on an opposite side of a left-outer join or a right-outer join in the query graph, then the subqueries will not be merged 3950) in each query task of the plurality of query tasks based on the query dependence relationship to form a first task set of the combined task and merging at least two non-dependent subtasks in the first task set to obtain the first merged subtask (see Cole, column 2, line 66 – column 3, lines 13, where embodiments identify matching subqueries within a larger query that are equivalent and generate a resuable query that perform a computation common to the matching subqueries; the subqueries are written in terms of the result of the resuable query; the query is modified to reuse the result of the resuable query for multiple subqueries; this results in significant improvement in the performance of the query; the execution of the query is efficient because the subqueries don’t duplicate the computation performed by the resuable query; furthermore, the input query gets simplified and the optimizer is more likely to generate an optimal plan for executing the overall query; the subqueries identified are also referred to as common subexpressions or common subqueries since they have at least a part of computation in common).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Cole for the benefit of identifying equivalent subqueries in different contexts and reusing the same subquery to optimize query plan generation (see Cole, column 2, lines 58-63).
Regarding Claim 3, Shah in view of Cole discloses the method according to Claim 1, wherein each of the subtasks includes a query condition and a query data source, and merging at least two non-dependent subtasks in the first task set to obtain the first merged subtask includes:
Shah does not disclose merging at least two non-dependent subtasks in the first task set that have a same query condition and query data source to obtain the first merged subtask.  Cole discloses merging at least two non-dependent subtasks in the first task set that have a same query condition and query data source to obtain the first merged subtask (see Cole, column 2, line 66 – column 3, lines 13, where embodiments identify matching subqueries within a larger query that are equivalent and generate a resuable query that perform a computation common to the matching subqueries; the subqueries are written in terms of the result of the resuable query; the query is modified to reuse the result of the resuable query for multiple subqueries; this results in significant improvement in the performance of the query; the execution of the query is efficient because the subqueries don’t duplicate the computation performed by the resuable query; furthermore, the input query gets simplified and the optimizer is more likely to generate an optimal plan for executing the overall query; the subqueries identified are also referred to as common subexpressions or common subqueries since they have at least a part of computation in common).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Cole for the benefit of identifying equivalent subqueries in different contexts and reusing the same subquery to optimize query plan generation (see Cole, column 2, lines 58-63). 
Regarding Claim 4, Shah in view of Cole discloses the method according to Claim 1, wherein each of the subtask includes a query condition and a query data source, and merging at least two non-dependent subtasks in the first task set to obtain the first merged subtask includes:
Shah does not disclose:
determining a plurality of subtasks with a same query data source from the first task set; and
merging at least two subtasks whose query paths have a same part in the plurality of non-dependent subtasks with the same query data source, to obtain the first merged subtask.
Cole discloses:
determining a plurality of subtasks with a same query data source from the first task set (see Cole, column 2, line 66 – column 3, lines 13, where embodiments identify matching subqueries within a larger query that are equivalent and generate a resuable query that perform a computation common to the matching subqueries; the subqueries are written in terms of the result of the resuable query; the query is modified to reuse the result of the resuable query for multiple subqueries; this results in significant improvement in the performance of the query; the execution of the query is efficient because the subqueries don’t duplicate the computation performed by the resuable query; furthermore, the input query gets simplified and the optimizer is more likely to generate an optimal plan for executing the overall query; the subqueries identified are also referred to as common subexpressions or common subqueries since they have at least a part of computation in common); and
merging at least two subtasks whose query paths have a same part in the plurality of non-dependent subtasks with the same query data source, to obtain the first merged subtask (see Cole, column 2, line 66 – column 3, lines 13, where embodiments identify matching subqueries within a larger query that are equivalent and generate a resuable query that perform a computation common to the matching subqueries; the subqueries are written in terms of the result of the resuable query; the query is modified to reuse the result of the resuable query for multiple subqueries; this results in significant improvement in the performance of the query; the execution of the query is efficient because the subqueries don’t duplicate the computation performed by the resuable query; furthermore, the input query gets simplified and the optimizer is more likely to generate an optimal plan for executing the overall query; the subqueries identified are also referred to as common subexpressions or common subqueries since they have at least a part of computation in common).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Cole for the benefit of identifying equivalent subqueries in different contexts and reusing the same subquery to optimize query plan generation (see Cole, column 2, lines 58-63).
Regarding Claim 6, Shah in view of Cole discloses the method according to Claim 1, wherein each subtask includes a query data source, and the query data source includes at least two data sources of different physical architectures (see Shah, paragraph [0052], where the systems and techniques may provide robust and accurate query results over a wide variety of database schema).
Regarding Claim 9, Shah discloses a query optimization apparatus, comprising:
a processor (see Shah, paragraph [0223], where the computing device 1900 includes a processor 1910); and
a memory storing instructions executable by the processor (see Shah, paragraph [0223], where computing device 1900 includes … static memory 1920), wherein the processor is configured to:
 obtain a plurality of query tasks to be optimized; each query task including at least one subtask, and when the same query task includes at least two subtasks, a query dependency relationship existing between the at least two subtasks (see Shah, paragraph [0052], where systems and techniques may provide query modularity and query optimizations by using a chain of query transformers that may optimize the query early in the query transformation process; see also paragraph [0076], where a query can be part of a complex query graph (e.g., it could be operating on the results of other queries saved as views which themselves can depend on other queries)).
Shah does not disclose:
combining the plurality of query tasks to obtain a combined task according to the query dependence relationship to obtain a combined task; and
merging at least two subtasks in different query tasks of the plurality of query tasks based on the combined task to obtain a first merged subtask, the first merged subtask being executed to obtain query results of the at least two subtasks in the different query tasks, wherein the merging at least two subtasks in the different query tasks to obtain the first merged subtask includes: determining a non-dependent subtask in each query task of the plurality of query tasks based on the query dependence relationship to form a first task set of the combined task and merging at least two non-dependent subtasks in the first task set to obtain the first merged subtask.
The combination of Shah and Cole discloses:
combining the plurality of query tasks to obtain a combined task according to the query dependence relationship to obtain a combined task (see Cole, column 1, lines 48-56, where the database query comprises an inner subquery nested within an outer subquery; the inner query specifies an inner aggregate function and the outer query specifies an outer aggregate function; the database system determines whether the result of the inner subquery is provided as input to the outer subquery; if the result of the inner subquery is provided as input to the outer subquery, the database system determines that the inner query and the outer query can be composed); and
merging at least two subtasks in different query tasks of the plurality of query tasks based on the combined task to obtain a first merged subtask, the first merged subtask being executed to obtain query results of the at least two subtasks in the different query tasks, wherein the merging at least two subtasks in the different query tasks to obtain the first merged subtask includes determining a non-dependent subtask that can be executed without depending on another subtask (see Shah, paragraph [0348], where some implementations, a join structure that makes the groups present in the final result independent of the groups present in the two or more queries to be merged 3950 is preferred. For example, if a subquery is on the right side of a left-outer join, then it cannot affect the groups included in the final result. Similarly, if a subquery is on the left side of a right-outer join, then it cannot affect the groups included in the final result. Thus, when the two or more subqueries are respectively on an opposite side (e.g., the left side of a right-outer join or the right side of a left-outer join) of a left-outer join or a right-outer join in the query graph, the merging 3950 of the two or more subqueries will not affect the groups included in the final result. If one of the two or more subqueries is not on an opposite side of a left-outer join or a right-outer join in the query graph, then the subqueries will not be merged 3950) in each query task of the plurality of query tasks based on the query dependence relationship to form a first task set of the combined task and merging at least two non-dependent subtasks in the first task set to obtain the first merged subtask (see Cole, column 2, line 66 – column 3, lines 13, where embodiments identify matching subqueries within a larger query that are equivalent and generate a resuable query that perform a computation common to the matching subqueries; the subqueries are written in terms of the result of the resuable query; the query is modified to reuse the result of the resuable query for multiple subqueries; this results in significant improvement in the performance of the query; the execution of the query is efficient because the subqueries don’t duplicate the computation performed by the resuable query; furthermore, the input query gets simplified and the optimizer is more likely to generate an optimal plan for executing the overall query; the subqueries identified are also referred to as common subexpressions or common subqueries since they have at least a part of computation in common).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Cole for the benefit of identifying equivalent subqueries in different contexts and reusing the same subquery to optimize query plan generation (see Cole, column 2, lines 58-63).
Regarding Claim 11, Shah in view of Cole discloses the apparatus according to Claim 9, wherein each subtask includes a query condition and a query data source, and the processor is further configured to:
Shah does not disclose merging at least two non-dependent subtasks in the first task set that have a same query condition and query data source to obtain the first merged subtask.  Cole discloses merging at least two non-dependent subtasks in the first task set that have a same query condition and query data source to obtain the first merged subtask (see Cole, column 2, line 66 – column 3, lines 13, where embodiments identify matching subqueries within a larger query that are equivalent and generate a resuable query that perform a computation common to the matching subqueries; the subqueries are written in terms of the result of the resuable query; the query is modified to reuse the result of the resuable query for multiple subqueries; this results in significant improvement in the performance of the query; the execution of the query is efficient because the subqueries don’t duplicate the computation performed by the resuable query; furthermore, the input query gets simplified and the optimizer is more likely to generate an optimal plan for executing the overall query; the subqueries identified are also referred to as common subexpressions or common subqueries since they have at least a part of computation in common).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Cole for the benefit of identifying equivalent subqueries in different contexts and reusing the same subquery to optimize query plan generation (see Cole, column 2, lines 58-63).
Regarding Claim 12, Shah in view of Cole discloses the apparatus according to Claim 9, wherein each subtask includes a query data source and the processor is further configured to:
Shah does not disclose:
determining a plurality of subtasks with a same query data source from the first task set; and
merging at least two subtasks whose query paths have a same part in the plurality of non-dependent subtasks with the same query data source, to obtain the first merged subtask.
Cole discloses:
determining a plurality of subtasks with a same query data source from the first task set (see Cole, column 2, line 66 – column 3, lines 13, where embodiments identify matching subqueries within a larger query that are equivalent and generate a resuable query that perform a computation common to the matching subqueries; the subqueries are written in terms of the result of the resuable query; the query is modified to reuse the result of the resuable query for multiple subqueries; this results in significant improvement in the performance of the query; the execution of the query is efficient because the subqueries don’t duplicate the computation performed by the resuable query; furthermore, the input query gets simplified and the optimizer is more likely to generate an optimal plan for executing the overall query; the subqueries identified are also referred to as common subexpressions or common subqueries since they have at least a part of computation in common); and
merging at least two subtasks whose query paths have a same part in the plurality of non-dependent subtasks with the same query data source, to obtain the first merged subtask (see Cole, column 2, line 66 – column 3, lines 13, where embodiments identify matching subqueries within a larger query that are equivalent and generate a resuable query that perform a computation common to the matching subqueries; the subqueries are written in terms of the result of the resuable query; the query is modified to reuse the result of the resuable query for multiple subqueries; this results in significant improvement in the performance of the query; the execution of the query is efficient because the subqueries don’t duplicate the computation performed by the resuable query; furthermore, the input query gets simplified and the optimizer is more likely to generate an optimal plan for executing the overall query; the subqueries identified are also referred to as common subexpressions or common subqueries since they have at least a part of computation in common).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Cole for the benefit of identifying equivalent subqueries in different contexts and reusing the same subquery to optimize query plan generation (see Cole, column 2, lines 58-63).
Regarding Claim 14, Shah in view of Cole discloses the apparatus according to Claim 9, wherein each subtask includes a query data source, and the query data source includes at least two data sources of different physical architectures (see Shah, paragraph [0052], where the systems and techniques may provide robust and accurate query results over a wide variety of database schema).
Regarding Claim 17, Shah discloses a non-transitory computer readable storage medium having stored therein instructions that, when executed by a processor of a device, cause the device to perform a query optimization method, the method comprising:
 obtaining a plurality of query tasks to be optimized; each query task including at least one subtask, and when the same query task includes at least two subtasks, a query dependency relationship existing between the at least two subtasks (see Shah, paragraph [0052], where systems and techniques may provide query modularity and query optimizations by using a chain of query transformers that may optimize the query early in the query transformation process; see also paragraph [0076], where a query can be part of a complex query graph (e.g., it could be operating on the results of other queries saved as views which themselves can depend on other queries)).
Shah does not disclose:
combining the plurality of query tasks to obtain a combined task according to the query dependence relationship to obtain a combined task; and
merging at least two subtasks in different query tasks of the plurality of query tasks based on the combined task to obtain a first merged subtask, the first merged subtask being executed to obtain query results of the at least two subtasks in the different query tasks, wherein the merging at least two subtasks in the different query tasks to obtain the first merged subtask includes: determining a non-dependent subtask in each query task of the plurality of query tasks based on the query dependence relationship to form a first task set of the combined task and merging at least two non-dependent subtasks in the first task set to obtain the first merged subtask.
The combination of Shah and Cole discloses:
combining the plurality of query tasks to obtain a combined task according to the query dependence relationship to obtain a combined task (see Cole, column 1, lines 48-56, where the database query comprises an inner subquery nested within an outer subquery; the inner query specifies an inner aggregate function and the outer query specifies an outer aggregate function; the database system determines whether the result of the inner subquery is provided as input to the outer subquery; if the result of the inner subquery is provided as input to the outer subquery, the database system determines that the inner query and the outer query can be composed); and
merging at least two subtasks in different query tasks of the plurality of query tasks based on the combined task to obtain a first merged subtask, the first merged subtask being executed to obtain query results of the at least two subtasks in the different query tasks, wherein the merging at least two subtasks in the different query tasks to obtain the first merged subtask includes determining a non-dependent subtask that can be executed without depending on another subtask (see Shah, paragraph [0348], where some implementations, a join structure that makes the groups present in the final result independent of the groups present in the two or more queries to be merged 3950 is preferred. For example, if a subquery is on the right side of a left-outer join, then it cannot affect the groups included in the final result. Similarly, if a subquery is on the left side of a right-outer join, then it cannot affect the groups included in the final result. Thus, when the two or more subqueries are respectively on an opposite side (e.g., the left side of a right-outer join or the right side of a left-outer join) of a left-outer join or a right-outer join in the query graph, the merging 3950 of the two or more subqueries will not affect the groups included in the final result. If one of the two or more subqueries is not on an opposite side of a left-outer join or a right-outer join in the query graph, then the subqueries will not be merged 3950) in each query task of the plurality of query tasks based on the query dependence relationship to form a first task set of the combined task and merging at least two non-dependent subtasks in the first task set to obtain the first merged subtask (see Cole, column 2, line 66 – column 3, lines 13, where embodiments identify matching subqueries within a larger query that are equivalent and generate a resuable query that perform a computation common to the matching subqueries; the subqueries are written in terms of the result of the resuable query; the query is modified to reuse the result of the resuable query for multiple subqueries; this results in significant improvement in the performance of the query; the execution of the query is efficient because the subqueries don’t duplicate the computation performed by the resuable query; furthermore, the input query gets simplified and the optimizer is more likely to generate an optimal plan for executing the overall query; the subqueries identified are also referred to as common subexpressions or common subqueries since they have at least a part of computation in common).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Cole for the benefit of identifying equivalent subqueries in different contexts and reusing the same subquery to optimize query plan generation (see Cole, column 2, lines 58-63).
Claims 5, 7, 8, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Cole as applied to Claims 1, 3, 4, 6, 9, 11, 12, 14, and 17 above, and further in view of Patel (PG Pub. No. 2015/0161211 A1).
Regarding Claim 5, Shah in view of Cole discloses the method according to Claim 1, after forming the first task set of the combined task, further comprising:
determining from the combined task based on the query dependence relationship (see Shah, paragraph [0052], where systems and techniques may provide query modularity and query optimizations by using a chain of query transformers that may optimize the query early in the query transformation process; see also paragraph [0076], where a query can be part of a complex query graph (e.g., it could be operating on the results of other queries saved as views which themselves can depend on other queries)), subtasks that depend on each subtask in the first task set, to form a second task set of the combined task (see Shah, paragraph [0321], where step 1: identifying mergeable query groups includes traversing the query specification and grouping together subqueries that share the following properties: (1) access the same set of tables in the database; (2) use the same joins between those tables; see also paragraph [0323], where step 2 includes creating a merged query for each mergeable query group).
Shah does not disclose:
executing the subtasks in the first task set, and storing query results; and
if the second task set and the first task set have subtasks with a same query condition and query data source, using a query result of the subtask in the first task set as a query result of the same subtask in the second task set.
Patel discloses:
executing the subtasks in the first task set, and storing query results (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use); and
if the second task set and the first task set have subtasks with a same query condition and query data source, using a query result of the subtask in the first task set as a query result of the same subtask in the second task set (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Patel for the benefit of caching precomputed query results in a cache (see Patel, Abstract).
Regarding Claim 7, Shah in view of Cole discloses the method according to Claim 1, after the forming the first task set of the combined task, further comprising:
Shah does not disclose:
concurrently executing the subtasks in the first task set; and
placing into a cache, a query result of a subtask whose query duration meets a predetermined condition.
Patel discloses:
concurrently executing the subtasks in the first task set (see Patel, paragraph [0019], where each module 112-118 can perform its designated processing in parallel with other modules); and
placing into a cache, a query result of a subtask whose query duration meets a predetermined condition (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use; see also paragraph [0022], where incoming data is time series data that is time-stamped according to its time of arrival at ingestion module 112. In this example, the bucketization process can comprise adding the incoming data to an “open” bucket, and continuing to fill the open bucket with data until it becomes full (e.g., reaches a preconfigured size). Once the current open bucket is full, ingestion module 112 can “seal” the bucket, which means the contents of the bucket can no longer be modified. This ensures that the bucket encompasses all of the data within a fixed time range spanning from the arrival of the first piece of data in the bucket to the arrival of the last piece of data in the bucket).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Patel for the benefit of caching precomputed query results in a cache (see Patel, Abstract).
Regarding Claim 8, Shah in view of Cole discloses the method according to Claim 1, further comprising:
Shah does not disclose:
before the combining the plurality of query tasks to obtain the combined task, determining a first query logic from a query task based on a predetermined determining condition, the first query logic including at least one subtask in the same query task; and
storing a query result of the first query logic; and
after the combining the plurality of query tasks to obtain the combined task, in response to determining that a querv logic that is the same as the first query logic exists in the combined task, using the query result of the first query logic as a query result of the query logic that is the same as the first query logic.
Patel discloses:
before the combining the plurality of query tasks to obtain the combined task, determining a first query logic from a query task based on a predetermined determining condition, the first query logic including at least one subtask in the same query task (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use); and
storing a query result of the first query logic (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use); and
after the combining the plurality of query tasks to obtain the combined task, in response to determining that a querv logic that is the same as the first query logic exists in the combined task, using the query result of the first query logic as a query result of the query logic that is the same as the first query logic (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Patel for the benefit of caching precomputed query results in a cache (see Patel, Abstract).
Regarding Claim 13, Shah in view of Cole discloses the apparatus according to Claim 9, wherein the processor is further configured to:
determining from the combined task based on the query dependence relationship (see Shah, paragraph [0052], where systems and techniques may provide query modularity and query optimizations by using a chain of query transformers that may optimize the query early in the query transformation process; see also paragraph [0076], where a query can be part of a complex query graph (e.g., it could be operating on the results of other queries saved as views which themselves can depend on other queries)), subtasks that depend on each subtask in the first task set, to form a second task set of the combined task (see Shah, paragraph [0321], where step 1: identifying mergeable query groups includes traversing the query specification and grouping together subqueries that share the following properties: (1) access the same set of tables in the database; (2) use the same joins between those tables; see also paragraph [0323], where step 2 includes creating a merged query for each mergeable query group).
Shah does not disclose:
executing the subtasks in the first task set, and storing query results; and
if the second task set and the first task set have subtasks with a same query condition and query data source, using a query result of the subtask in the first task set as a query result of the same subtask in the second task set.
Patel discloses:
executing the subtasks in the first task set, and storing query results (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use); and
if the second task set and the first task set have subtasks with a same query condition and query data source, using a query result of the subtask in the first task set as a query result of the same subtask in the second task set (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Patel for the benefit of caching precomputed query results in a cache (see Patel, Abstract).
Regarding Claim 15, Shah in view of Cole discloses the apparatus according to Claim 9, wherein the processor is further configured to:
Shah does not disclose:
concurrently executing the subtasks in the first task set; and
placing into a cache, a query result of a subtask whose query duration meets a predetermined condition.
Patel discloses:
concurrently executing the subtasks in the first task set (see Patel, paragraph [0019], where each module 112-118 can perform its designated processing in parallel with other modules); and
placing into a cache, a query result of a subtask whose query duration meets a predetermined condition (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use; see also paragraph [0022], where incoming data is time series data that is time-stamped according to its time of arrival at ingestion module 112. In this example, the bucketization process can comprise adding the incoming data to an “open” bucket, and continuing to fill the open bucket with data until it becomes full (e.g., reaches a preconfigured size). Once the current open bucket is full, ingestion module 112 can “seal” the bucket, which means the contents of the bucket can no longer be modified. This ensures that the bucket encompasses all of the data within a fixed time range spanning from the arrival of the first piece of data in the bucket to the arrival of the last piece of data in the bucket).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Patel for the benefit of caching precomputed query results in a cache (see Patel, Abstract).
Regarding Claim 16, Shah in view of Cole discloses the apparatus according to Claim 9, wherein the processor is further configured to:
Shah does not disclose:
before the combining the plurality of query tasks to obtain the combined task, determining a first query logic from a query task based on a predetermined determining condition, the first query logic including at least one subtask in the same query task; and
storing a query result of the first query logic; and
after the combining the plurality of query tasks to obtain the combined task, in response to determining that a querv logic that is the same as the first query logic exists in the combined task, using the query result of the first query logic as a query result of the query logic that is the same as the first query logic.
Patel discloses:
before the combining the plurality of query tasks to obtain the combined task, determining a first query logic from a query task based on a predetermined determining condition, the first query logic including at least one subtask in the same query task (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use); and
storing a query result of the first query logic (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use); and
after the combining the plurality of query tasks to obtain the combined task, in response to determining that a querv logic that is the same as the first query logic exists in the combined task, using the query result of the first query logic as a query result of the query logic that is the same as the first query logic (see Patel, paragraph [0032], where query execution module 118 can then check persistent cache 220 and retrieve the cached query results for each sub-query/bucket (if they exist in the cache) … query execution module 118 can also cache the generated sub-query result at this point for future use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shah with Patel for the benefit of caching precomputed query results in a cache (see Patel, Abstract).
Response to Arguments
Applicant’s Arguments, filed July 19, 2022, have been fully considered, but they are not persuasive.
Applicant argues on page 9 of Applicant’s Remarks that Shah, alone, or in combination with Cole does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 9 and 17.  The Examiner respectfully disagrees.
Regarding the Applicant’s argument that Cole cannot teach “determining a non-dependent subtask in each query task of the plurality of query tasks based on the query dependence relationship to form a first task set of the combined task and merging at least two non-dependent subtasks in the first task set to obtain the first merged subtask,” one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Shah discloses determining whether the subtasks are suitable for merging by determining they are non-dependent (see Shah, paragraph [0348], where some implementations, a join structure that makes the groups present in the final result independent of the groups present in the two or more queries to be merged 3950 is preferred. For example, if a subquery is on the right side of a left-outer join, then it cannot affect the groups included in the final result. Similarly, if a subquery is on the left side of a right-outer join, then it cannot affect the groups included in the final result. Thus, when the two or more subqueries are respectively on an opposite side (e.g., the left side of a right-outer join or the right side of a left-outer join) of a left-outer join or a right-outer join in the query graph, the merging 3950 of the two or more subqueries will not affect the groups included in the final result. If one of the two or more subqueries is not on an opposite side of a left-outer join or a right-outer join in the query graph, then the subqueries will not be merged 3950).  For at least these reasons it is the position of the Examiner that the combination of Shah and Cole discloses all of the elements of Independent Claim 1 and equivalent Independent Claims 9 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Morita (JP2011095918A), which concerns combining dependent subtasks in different hierarchies.
Pennell (PG Pub. No. 2011/0022583 A1), which concerns merged and cached SQL queries.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161  

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161